Citation Nr: 1511036	
Decision Date: 03/16/15    Archive Date: 03/27/15

DOCKET NO.  06-29 070	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and a major depressive disorder.  

2.  Entitlement to an initial disability rating for right lower extremity peripheral neuropathy in excess of 10 percent for the period prior to January 16, 2014.

3.  Entitlement to a disability rating for right lower extremity peripheral neuropathy in excess of 20 percent for the period beginning on January 16, 2014.    

4.  Entitlement to an initial disability rating for left lower extremity peripheral neuropathy in excess of 10 percent for the period prior to January 16, 2014.

5.  Entitlement to a disability rating for left lower extremity peripheral neuropathy in excess of 20 percent for the period beginning on January 16, 2014.    

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Steve Ginski, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from February 1970 to September 1971.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from May 2005 and March 2006 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  

In the May 2005 decision, the RO granted service connection for left and right lower extremity peripheral neuropathy and assigned a 10 percent rating for each.  
The Veteran was thereafter granted a 20 percent rating for his left and right lower extremity peripheral neuropathy effective January 16, 2014, because this increase is  less than the maximum available benefit, the increase granted does not abrogate the pending appeal.  AB v. Brown, 6 Vet. App. 35 (1993).  Accordingly, the issue is still properly before the Board.  

The Board has recharacterized the issue of service connection for PTSD as entitlement to service connection for an acquired psychiatric disorder, to include PTSD and major depressive disorder, as well as any other relevant diagnoses pursuant to Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

In November 2009, March 2012, and December 2013, the Board remanded the claims on appeal to the RO, via the Appeals Management Center (AMC) in Washington, DC, for additional development.  The most recent requested development completed, the matter has properly been returned to the Board for appellate consideration.

FINDINGS OF FACT

1.  At no time during the claim and appeal has the Veteran had a valid diagnosis of PTSD.

2.  A psychiatric disorder did not have onset during the Veteran's active service, did not manifest during his active service, was not caused by his active service, and was not proximately due to or aggravated by a service-connected disability.  

3.  Prior to January 16, 2014, right and left lower extremity peripheral neuropathy most nearly approximated mild incomplete paralysis of the sciatic nerve.  

4.  Beginning January 16, 2014, right and left lower extremity peripheral neuropathy has most nearly approximated moderate incomplete paralysis of the sciatic nerve.  

CONCLUSIONS OF LAW

1.  The criteria for service connection for an acquired psychiatric disorder, to include PTSD and major depressive disorder, have not been met. 38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. § 3.102, 3.303, 3.304, 3.307, 3.309(a), 3.310, 4.125(a) (2014).

2.  The criteria for a rating greater than 10 percent for right and left lower extremity peripheral neuropathy for the period prior to January 16, 2014, have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.124(a) Diagnostic Code 8520 (2014).

3.  The criteria for a rating greater than 20 percent for right and left lower extremity peripheral neuropathy for the period beginning on January 16, 2014.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.124(a) Diagnostic Code 8520 (2014).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist 

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2014).  VA provided adequate notice in letters sent to the Veteran in December 2005 and August 2006.

Next, VA has a duty to assist the claimant in the development of the claim. This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained service and VA treatment records, as well as private treatment records.  Also, VA afforded the Veteran relevant examinations and opinions in March 2005, April 2005, February 2006, April 2007, March 2011, May 2012, and January 2014.  Those examinations and opinions describe the Veteran's disabilities, take into consideration the relevant history, and provide an adequate rationale for the conclusions reached.  Additional explanation is appropriately found in the merits section of the instant document.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007).

The Board also finds that there has been compliance with the December 2013 Remand.  Stegall v. West, 11 Vet. App. 268 (1998).  In the December 2013 Remand, the Board directed that the AOJ provide VCAA notice for a service connection claim for PTSD, obtain current VA treatment records, attempt to procure any outstanding psychiatry treatment records from the Veteran's time in active service, private treatment records, and provide new examinations to address the issues currently on appeal.  Since then, the record has been supplemented with current VA records, and, as mentioned above, VA afforded the Veteran new examinations in January 2014.  The AMC also attempted to procure any outstanding treatment records from the Veteran's time in active service.  However, a Personnel Information Exchange System (PIES) response was received in May 2014.  The PIES response indicated that no records relevant to this request were found.  

There is no indication of additional existing evidence that is necessary for a fair adjudication of the claim that is the subject of the Board's adjudication of his appeal in the instant document.  Hence, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II. Service Connection
Applicable Law

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2014).  "To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Service connection is warranted for a disability which is aggravated by, proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.  Any additional impairment of earning capacity resulting from a service-connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected condition, also warrants compensation.  Allen v. Brown, 7 Vet. App. 439 (1995).  When service connection is thus established for a secondary condition, the secondary condition is considered a part of the original condition.  Id.

There is a rebuttable presumption of service connection for certain chronic diseases, including psychoses, if the disease manifested to a compensable degree within one year of separation from active service.  38 U.S.C.A. § 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a) (2014).  

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  If the evidence establishes that the veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f) (2014).

If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(3). 

In order to grant service connection for PTSD to a non-combat veteran, there must be credible evidence to support the veteran's assertion that the stressful event occurred.  A stressor need not be corroborated in every detail.  Suozzi v. Brown, 10 Vet. App. 307, 311 (1997).  Moreover, a medical opinion diagnosing PTSD does not suffice to verify the occurrence of the claimed in-service stressors.  Cohen v. Brown, 10 Vet. App. 128, 142 (1997); Moreau v. Brown, 9 Vet. App. 389, 395-396 (1996).  

The Board recognizes that the Veterans Benefits Administration is now required to apply concepts and principles set forth in the American Psychiatric Association 's Fifth Edition of the DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (DSM-5); however, the Secretary of VA has specifically indicated that DSM-IV is still to be applied to claims pending before the Board.  79 Fed. Reg. 45094 (Aug. 4, 2014).

Analysis

In an October 2005 Statement in Support of Claim, the Veteran indicated his intent to claim service connection for PTSD and depression.  After this claim was initially denied in March 2006, the Veteran submitted a Notice of Disagreement (NOD), asserting that he was not seeking compensation for PTSD.  Instead, he was seeking compensation for depressive disorder.  The Board notes that over the course of the claim, the Veteran has received diagnoses of depressive disorder and PTSD.  Consequently, the Board will treat this issue as a claim for service connection for an acquired psychiatric disorder, to include PTSD and major depressive disorder, as well as any other relevant diagnoses pursuant to Clemons v. Shinseki, 23 Vet. App. 1 (2009).  As explained below, the Board finds that the preponderance of the evidence is unfavorable to the Veteran's claim, and the Board must deny the issue of entitlement to service connection for an acquired psychiatric disorder, to include PTSD and depression.

In his June 1969 Report of Medical History, several months prior to the Veteran's entry into service, the Veteran indicated a positive history for insomnia, nightmares, bedwetting, nervous disorder, and dizziness.  Therefore, the Board must address whether any psychiatric disorder had onset before service and was aggravated by service. 

Every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that he injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111 (West 2014).  Only such conditions as are recorded in examination reports are to be considered as noted.  38 C.F.R. § 3.304(b) (2014).  

The June 1969 Report of Medical Examination conducted for the Veteran's entry into active service documents a normal clinical screening for any psychiatric disability was noted.  Since this report did not contain any notation regarding a psychiatric disability, the Veteran is presumed to be sound with regard to any and all conditions, including any psychiatric disability.  This presumption can only be overcome if there is clear and unmistakable evidence to rebut it. Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004). 

The Board finds that the Veteran's reports of insomnia, nightmares, bedwetting, nervous disorder, and dizziness in his June 1969 Report of Medical History prior to service do not constitute clear and unmistakable evidence of a pre-existing psychiatric disability. The evidence indicates that, while there were symptoms that are sometimes attributable to a psychiatric diagnosis on this report, there was still no diagnosis of a psychiatric disorder before service.  Additionally, the psychiatric test conducted at the Veteran's entry examination did not reveal a psychiatric disability.  Accordingly, the Veteran is presumed to have been sound from a psychiatric standpoint at his entry into service in June 1969. 38 U.S.C. § 1111 (West 2014). This is a finding that is arguably favorable to the Veteran as any evidence found in service now can serve as the basis for satisfying the in service incurrence element of his claim for service connection for a psychiatric condition.  

Moving to the factual history, the Veteran's service treatment records (STRs) do not contain any complaints or treatment related to a psychiatric disability.  Additionally, Reports of Medical Examination from June 1969 and October 1971 document normal clinical evaluations for psychiatric disabilities.

Social Security Administration (SSA) records from a disability claim in December 2004 contain a psychiatric medical report in which the psychiatrist indicated that the Veteran suffered from depressive symptoms that had been treated with medication.  The Veteran attributed his mental conditions to the fact that he "suffers from several medical conditions."  His affect was adequate, and mood was depressed.  The psychiatrist provided a diagnosis of severe major recurrent depression.  

In March 2005, the Veteran presented for a psychiatry consultation at the VA medical center.  The Veteran reported that he had been experiencing nightmares about his time in Vietnam, causing problems with his family and job.  He also reported sleeping problems and being tired.  He recalled a Vietnam flashback in which he spent 3 days in a ditch pretending to be dead.  The VA psychiatrist assessed the Veteran with major depression single episode with psychotic features and anxiety disorder, not otherwise specified (NOS).  PTSD was not diagnosed.

Of record are VA treatment notes documenting that the Veteran attended group and individual therapy for anxiety, depression, stress management, and PTSD for Vietnam veterans from 2006 through 2014.  These reports show that the Veteran was an active participant in the group and was able to share relevant information concerning any behavior problems and different alternatives utilized to decrease a problem.  Over the course of treatment in group and individual therapy, the listed diagnoses are repetitious in nature and reflect little rationale.   

VA afforded the Veteran an exam for PTSD in February 2006.  The examiner provided a detailed history of the Veteran's psychiatric treatment, including a list of diagnoses and medications.  Regarding any reported stressors, the Veteran did not describe any combat stressor, nor did he specify any stressor outside of combat.  The Veteran indicated that he was having memory problems and that he would pass his destination while driving at times.  He reported poor sleep, nightmares, hallucinations, and confusion while dressing.  He complained of variations of his mood, feeling depressed at times but feeling fine during other days.  Mental status examination revealed that the Veteran was clean, overweight, adequately dressed and groomed, using eyeglasses, and walking with Canadian crutches.  He was pleasant to approach and cooperative, as well as alert and oriented.  Mood was somewhat depressed and anxious.  Affect was constricted.  Attention was good, concentration and memory were fair, and his speech was clear and coherent.  There were no hallucinations, nor was the Veteran suicidal or homicidal.  Insight and judgment were good.  There was good impulse control, and there was no impairment of thought process or communications.  

The examiner opined that he Veteran did not meet the stressor criteria for PTSD related to his Vietnam experiences.  Instead, he provided an Axis I diagnosis of depressive disorder, NOS.  For his rationale, the examiner cited the Veteran's history, records, and evaluations.  He further concluded that the diagnosis of depressive disorder, NOS, was not due to, caused by, the result of, nor secondary to his military service or to any service-connected conditions.  He opined that the Veteran's emotional condition "is documented as present after his retirement, which relates due to Meniere's disease," well removed from active service.

In May 2007, the Veteran was admitted to the hospital under constant observation to prevent self-harm due to what was diagnosed as major depression, single episode, severe with psychotic features.  During hospitalization, the Veteran reported that during the Vietnam War, his job was "investigating villages and giving order[s] to destroy them" if they were confirmed as enemies.  He was not suicidal at the time of initial evaluation and was changed to close observation.  During the rest of his hospitalization, the Veteran denied ideas of self-harm or harm to others.  At a follow-up later that month, the Veteran presented well dressed with casual clothes.  Grooming was fair, and he walked with the help of a rollator.  Mood was depressed and affect was blunted.  He reported suicidal ideation, in particular, hanging himself.  
  
November 2007 treatment notes document the Veteran receiving treatment for major depressive disorder, single episode, severe, with psychotic features.  This visit was a follow-up from the May 2007 hospital visit.  The Veteran described many events from Vietnam, including hearing voices and seeing children.  Reported triggers regarding Vietnam included constant rain, rivers, news related to Iraq, and movies relates to the war.  The staff psychologist diagnosed the Veteran with anxiety and depression, "likely related to war stressful experiences."  

August 2008 VA treatment records reflect that the Veteran presented with anxiety and depression with minimal improvement.  Mental status examination showed that appearance was adequate, behavior was calm, attitude was cooperative, speech was slow, he was alert and attentive, oriented in all spheres, and his mood was slightly depressed.  Affect was expressive, and though processes were coherent, logical, and goal-directed.  He expressed feelings of guilt and worthlessness.  He also reported visual hallucinations and conversing with voices.  No suicidal or homicidal ideations were present.  He was diagnosed with major depressive disorder, single episode, severe, with psychotic features.  

A VA psychiatry note shows the Veteran reporting for another follow-up appointment.  The Veteran received the diagnoses of major depression with psychosis and PTSD.  The Veteran had presented with no involuntary movements, no orolingual dyskinesia, no gross neurological deficits, and no evidence of side effects from medications.  The Veteran was cooperative, in no acute distress, relevant, coherent, logical, and anxious with constricted effect.  He had no active hallucinations, no delusions, no suicidal or homicidal ideations, and his cognitive functions were well deserved.  The occupational therapist who provided this report gave no nexus opinion for PTSD or major depression.  

An April 2010 mental status exam revealed that the Veteran had a depressed mood and appropriate affect.  All other traits were normal.  A clinical worker assigned Axis I diagnoses of major depression with psychosis and PTSD.   In a June 2010 consultation, the Veteran reported that he "did missions that were not part of [his] MOS," further supplying that "innocent people were murdered."  Mental examination revealed the same symptoms as earlier examinations.  

VA afforded the Veteran another examination for PTSD in March 2011.  After providing a detailed history of the Veteran's psychiatric treatment, the examiner opined that the Veteran's symptoms did not meet the criteria for a diagnosis of PTSD.  Rather, the examiner diagnosed the Veteran with major depression with psychotic features.  The examiner explained that the Veteran did not meet the stressor criterion of response and the persistent reexperiencing of the traumatic event criterion.  Nor did he meet the symptoms of increased arousal and avoidance of stimuli associated with trauma and numbing of general responsiveness criteria.  The examiner further provided that with the Veteran's major depressive disorder, there was no relation between a depressive condition and PTSD.    

May 2011 VA treatment notes repeat the same diagnoses and symptoms listed in other VA treatment notes.  The Veteran did report increasing anxiety due to increasing flashbacks and nightmares.  Subsequent VA treatment notes through May 2014 repeat the previous diagnoses of major depressive disorder with psychotic features and PTSD.  

In May 2012, VA afforded another examination to address the Veteran's claim for a psychiatric disability.  In her diagnostic summary, the examiner found that the Veteran's symptoms did not meet the diagnostic criteria for PTSD.  As before with the other examinations, this examiner found that the Veteran had a major depressive disorder.  Noting that she reviewed the Veteran's claims file, the examiner provided a detailed history.  In the stressor portion of the exam, the Veteran reported that he was a spy and had many secret missions.  He further asserted that he was assigned to Special Forces.  Additionally, the Veteran indicated that he "gave the OK" to fire at a village, finding a girl almost dead and shooting her.  The examiner provided that these stressors met the stressor criteria for PTSD.  However, the examiner found that a traumatic event was not persistently reexperienced, nor was there persistent avoidance of stimuli associated with the trauma or numbing of general responsiveness.  Additionally, the examiner found that there were no persistent symptoms of increased arousal.  Accordingly, the examiner concluded that the Veteran did not meet the full criteria of PTSD.   

Psychiatric symptoms present at the May 2012 VA examination were anxiety, suspiciousness, mild memory loss, and impairment of short and long term memory.  The examiner concluded even though the Veteran met the stressor criteria for PTSD, the Veteran's symptoms were compatible with major depressive disorder, and it was not caused by military service.  As rationale, the examiner explained that there was no evidence of psychiatric complaints, findings, or treatment prior to military service.  There was no evidence of psychiatric complaints, findings, or treatment during service, or one year after service.  The examiner further noted that the Veteran first sought psychiatric help 33 years after service.  

In January 2014, VA afforded yet another examination to supplement the May 2012 opinion.  The examiner again affirmed that the Veteran did not have PTSD.  The examiner provided that the Veteran was found with signs and symptoms compatible with major depressive disorder.  Additionally, there was not clear and unmistakable evidence that the Veteran had a psychiatric disorder prior to his entry into active duty in February 1970.  Reiterating, the examiner noted that the Veteran did meet the stressor criteria for PTSD.  However, he did not meet the symptoms criteria for a diagnosis of PTSD.  Particularly, the symptoms of avoidance of stimuli, persistent hyperarousal, and reexperiencing the traumatic event, were absent.  Additionally, the examiner reaffirmed that trauma exposure did not cause impairment in social, occupational, or other areas of functioning.  

With regard to the Veteran's diagnosed condition of major depressive disorder, the examiner found that there was no evidence of psychiatric treatment or complaints prior to, during, or within one year of active service.  The examiner further asserted that a major depressive disorder was not related in any way to military service, citing that the Veteran first sought psychiatric treatment after first being diagnosed with Meniere's disease.  The examiner referred to the Veteran's reports that his Meniere's disease affected his performance at work, forcing him to retire, explaining that symptoms of depression first appeared after the Veteran's Meniere's disease and retirement.  

Finally, the examiner opined that there was no objective evidence that suggests that the Veteran's major depressive disorder was aggravated beyond the natural progression of the disease by a service connected disability.  The examiner explained that the Veteran's major depressive disorder had followed the usual and expected pattern for this mental disorder.  

After extensive review of the Veteran's record, the Board concludes that the preponderance of the evidence is against a finding that the Veteran had a valid diagnosis of PTSD during the claim and appeal period.  The Board finds the VA examinations of record to be the most probative evidence as to this issue.  See Madden v. Gober, 125 F.3d 1477, 1481.  In particular the Board finds the May 2012 and January 2014 examinations and opinions to be the most probative evidence.  The examiner for these opinions gathered a detailed history from the Veteran, reviewed the claims file, examined the Veteran, and based her findings on the results of these tests.  She also provided a detailed rationale for each opinion rendered.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303 (2008) (explaining that most of the probative value of a medical opinion comes from its reasoning).  Importantly, the examiner in the May 2012 and January 2014 opinions relied on diagnostic criteria for mental disabilities as laid out in the Diagnostic and Statistical Manual of Mental Disorders (DSM) as required by VA regulations.  The diagnoses provided in the VA treatment records were unexplained and did not provide any rationale as to the basis for the diagnoses. 

As to what psychiatric disorders the Veteran had during the claim and appeal period, the Board finds the VA examinations and opinions to be more probative than the VA treatment records.  This is because the examiner in May 2012 and January 2014 provided a logical rationale for the diagnoses and specifically addressed the criteria for PTSD and any other mental disorders, whereas the other diagnoses from VA treatment contain no actual explanation for how they were reached.  The VA group and individual therapy notes from 2006 through 2014, while documenting diagnoses such as PTSD, depression, and anxiety, do not contain a discussion of the rationale behind any of the diagnoses.  Put another way, there is no rationale provided for any conclusions reached in these records, while the VA examinations of record provide adequate rationale for the absence of a diagnosis of PTSD.  The Board finds it significant that the examiner in the May 2012 and January 2014 opinions found the Veteran's stressor information to be a valid basis for a diagnosis of PTSD and that, despite this concession, still concluded that the Veteran did not have PTSD due to a lack of symptoms.  Accordingly, the Board finds that at no time during the appeal period did the Veteran have a valid diagnosis of PTSD, and service connection for PTSD is denied.

Next, the Board also finds that the May 2012 and January 2014 examinations and opinions are the most probative evidence of record with regard to whether the Veteran had any other mental diagnosis during the claim and appeal period.  The evidence clearly shows that the Veteran suffers from a major depressive disorder.  These opinions are corroborated by prior VA opinions reflected a diagnosis of major depressive disorder. In this regard, the first element of service connection is clearly met.  The Veteran currently has major depressive disorder.  

With regard to the Veteran's assertions that he has PTSD, whether lay evidence is competent and sufficient in a particular case is an issue of fact and lay evidence can be competent and sufficient to establish a diagnosis when (1) a layperson is competent to identify the medical condition (sometimes the layperson will be competent to identify the condition where the condition is simple, for example, a broken leg, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

The Veteran has not reported a contemporaneous medical diagnosis prior to 2004, and the diagnoses of record since that time have been addressed in the above discussion. Moreover, the Veteran has not described any symptoms prior to his 2004 diagnosis that were able to subsequently be related to a diagnosis, and even if he did, the Board has addressed all the evidence regarding the appropriate diagnosis of his condition in the above discussion, finding that the only valid diagnosis is for depression. As to the Veteran's competency to establish a diagnosis for his psychiatric condition, the Board finds that providing such a diagnosis is a complex question and is not something that can be done based solely on lay observation and without medical training and expertise. Clinical testing, interviews and the ability to interpret the tests and symptoms are necessary to determine an appropriate psychiatric diagnosis. Thus, the Veteran is not competent to diagnose his own psychiatric condition.


With regard to nexus, the preponderance of evidence is against a showing that major depressive disorder had onset during service, within a year of separation of service, or as a result of service.  The preponderance of evidence is also against a showing that major depressive disorder was aggravated beyond its natural progression by a service-connected disability.  

The Veteran's STRs do not reference psychiatric treatment during service.  There is no evidence of a psychiatric condition during service.  Additionally, there is no evidence that a psychiatric disability manifested to a compensable degree within one year of separation from active service.  Finally, there is no evidence to suggest that the Veteran's major depressive disorder was aggravated by, proximately due to, or the result of a service-connected disability.  Indeed, the January 2014 examiner explained that a depressive disorder was likely due to Meniere's disease, a disability that is not service-connected.  

The Board is aware of VA treatment notes that document the Veteran's attendance at group and individual therapy at VA between 2006 and 2014.  Particularly, a staff psychologist diagnosed the Veteran with anxiety and depression, "likely related to war stressful experiences."  Initially, the  Board notes that this opinion is equivocal and thus is less probative.  Additionally, the Board finds the VA opinions from May 2012 and January 2014 to be the most probative evidence of record with regard to a nexus.  Specifically, the examiner who conducted both examinations specified in January 2014 that the Veteran's signs and symptoms were compatible with major depressive disorder, and no diagnosis of anxiety was made, and there was no evidence of major depressive disorder until the Veteran was diagnosed with Meniere's disease and retired in 2004.  This conclusion is supported by the record, as the 2004 SSA records indicate that the Veteran himself attributed his mental conditions to the fact that he "suffers from several medical conditions," which at that time included Meniere's disease.  This reasoning excludes the possibility of a nexus between the Veteran's major depressive disorder and service. 

The Board has not neglected to consider the Veteran's own opinion as to whether his psychiatric condition is related to his active service.  The Board finds the Veteran's statements not competent for this purpose.  Although it is error to categorically reject a lay person as competent to provide a nexus opinion, not all questions of nexus are subject to non-expert opinion.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Whether a layperson is competent to provide a nexus opinion depends on the facts of the particular case.  In Davidson, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) drew from its earlier decision in Jandreau v. Nicholson to explain its holding.  Id.   In that earlier decision, the Federal Circuit stated as follows: "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional." Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

The Federal Circuit provided an example, stating that a layperson would be competent to identify a simple condition such as a broken leg, but not competent to provide evidence as to a more complex medical question such as a form of cancer.  Id. at n.4. Also of note is that the Veterans Court has explained that non-expert witnesses are competent to report that which they have observed with their own senses.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

Taking Davidson, Jandreau, and Layno together, leads the Board to the conclusion that the complexity of the question and whether a nexus opinion could be rendered based on personal observation are factors in determining whether a non-expert nexus opinion or diagnosis is competent evidence. 

In the instant case, the question of whether a psychiatric condition is related to events in service, had its onset in service, or is related to another disability, is not something that can be determined by mere observation.  It is a complex determination, as it requires clinical testing and training to assess symptomatology and make the appropriate interpretations and conclusions about what the testing demonstrates in conjunction with the symptoms reported.  As such, the Board finds that the Veteran's statements as to the etiology of his psychiatric condition are not competent evidence as to a nexus.  


Therefore, the preponderance of the evidence shows that the Veteran had a major depressive disorder during the course of his claim and appeal.  However, the evidence shows that this disability did not have onset in service, was not caused by service, and was not caused or aggravated by a service-connected disability.  The in-service and nexus elements of a service connection claim are not met, and the appeal must be denied as to entitlement to service connection for a psychiatric disorder.  There is no reasonable doubt to be resolved as to this issue.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2014).  

III. Increased Ratings

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2014).  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10 (2014).  

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2 (2014); Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7 (2014).  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2014).  

The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal. Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Throughout the course of the entire appeal, the Veteran's neuropathy in each of his lower extremities has been evaluated under 38 C.F.R. § 4.124a , DC 8520, governing impairment of the sciatic nerve.  The Board agrees that DC 8520 is the most applicable diagnostic code for the Veteran's symptoms.  In order to warrant a rating in excess of 10 percent, the evidence must show incomplete paralysis that is either "moderate" (20 percent), "mildly severe" (30 percent) or "severe" (60 percent) in nature or, in the alternative, complete paralysis that is characterized by evidence such as the foot dangles and drops, with no active movement possible in the muscles below the knee, and flexion of the knee that is weakened or lost (80 percent).

The term incomplete paralysis indicates a degree of loss or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to the varied level of the nerve lesion or to partial regeneration. When the involvement is wholly sensory, the rating should be for mild, or at most, the moderate degree. 38 C.F.R. § 4.124(a), Note (2014).

Words such as mild, moderate, severe, and pronounced are not defined in the schedule. Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are equitable and just. 38 C.F.R. § 4.6 (2014).

III.A. Prior to January 16, 2014

Prior to January 16, 2014, the Veteran was in receipt of a 10 percent rating for peripheral neuropathy of the left lower extremity and 10 percent rating for peripheral neuropathy of the right lower extremity.  The evidence does not show symptoms warranting a higher rating in either extremity prior to January 16, 2014.  

In a March 2005 VA examination for diabetes mellitus, the Veteran complained of numbness of his lower extremities.  He was subsequently afforded an independent VA examination for peripheral nerves in April 2005.  At examination, the Veteran reported that numbness was present constantly and was worse at night, accompanied by "crampy" pains.  Upon physical examination, the examiner found that there was evidence of "a mild, primarily sensory, peripheral neuropathy in lower extremities."  A subsequent July 2007 nerve conduction study yielded results compatible with a "sensory-motor diffuse peripheral neuropathy, mainly of demyelinating type."  

VA afforded another peripheral nerves examination in April 2007.  Examination of the right and left lower extremities revealed no motor function impairment, but the nerves were affected.  In an August 2008 note, the Veteran reported continued weakness, decreased sensation, and paresthesias in his lower extremities.  In January 2010, a VA podiatrist found dorsalis pedis and tibialis post to be present in both the right and left extremities.  The podiatrist encouraged the Veteran to wear proper foot wear.  

The Veteran presented for another VA examination for peripheral nerves in May 2012.  The examiner diagnosed the Veteran with mild peripheral neuropathy of the right and left lower extremities.  The Veteran had reported that his symptoms of lower extremity neuropathy had worsened since his last evaluation in 2007.  He reported constant burning pain on the left leg and foot accompanied by numbness, tingling, and cramps.  With the right leg, there was intermittent pins and needles pain with numbness, tingling, and cramps.  The Veteran also reported weakness with the occasional loss of balance as well as the need to use a brace and a walker to help as a normal mode of locomotion.  With regard to left and right nerve paralysis of the left and right lower extremities, the examiner found that there was mild incomplete paralysis.  Electromyography studies revealed evidence of early mixed sensory -motor peripheral neuropathy at both lower extremities.  The examiner concluded by stating the Veteran may obtain and maintain employment with duty restrictions such as no lifting, carrying or pulling heavy objects, and avoiding activities that require prolonged standing.  

The Board finds that the most consistently shown objective finding during this period has been decreased sensation of the lower extremities, reflecting mild incomplete paralysis.  Most of the Veteran's other complaints, such as weakness or instability, have not been shown by objective examination.  The Board finds that prior to January 16, 2014, the Veteran did not have symptoms analogous to more than mild incomplete paralysis in the right and left lower extremities.  

As the preponderance of the evidence is against the assignment of any higher rating for the period prior to January 16, 2014, the Board finds that the claim for increase must be denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

III.B. Beginning on January 16, 2014

Beginning January 16, 2014, the Veteran has been in receipt of a 20 percent rating for peripheral neuropathy of the left lower extremity and 20 percent rating for peripheral neuropathy of the right lower extremity.  The evidence does not show symptoms warranting a higher rating in either extremity beginning on January 16, 2014.  

On that day, the Veteran presented for yet another VA examination to evaluate the severity of his right and left lower extremity peripheral neuropathy.  The Veteran presented complaining that since his last evaluation, his neuropathy had worsened due to increased pain and cramps.  The pain was burning and more severe on the plantar aspect, and he reported sharp pain on his ankles that radiated up towards his lower back.  Numbness was also present.  Symptoms were moderate pain in both lower extremities with severe intermittent pain.  There was severe numbness and moderate paresthesias in both lower extremities.  

Physical examination revealed mild incomplete paralysis of the nerves of the lower extremities.  The Veteran still reported the use of knee braces and a walker for locomotion.  The examiner summarized the Veteran's disability as burning pain on his plantar feet, cramping of his feet and calf muscles, numbness of his distal lower extremities, all of moderate severity to him.  

The Board finds that the most consistently shown objective finding during this period, being essentially one VA examination and its report, reflects a moderate incomplete paralysis.  For this reason, the Board finds that the preponderance of the evidence is against the Veteran's appeal for a rating in excess of 20 percent for the period beginning January 16, 2014, and the claim for increase must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for an acquired psychiatric disability, to include PTSD and depression, is denied.  

Entitlement to an initial disability rating for right lower extremity peripheral neuropathy in excess of 10 percent for the period prior to January 16, 2014, is denied.

Entitlement to a disability rating for right lower extremity peripheral neuropathy in excess of 20 percent for the period beginning on January 16, 2014, is denied.

Entitlement to an initial disability rating for left lower extremity peripheral neuropathy in excess of 10 percent for the period prior to January 16, 2014, is denied.  

Entitlement to a disability rating for left lower extremity peripheral neuropathy in excess of 20 percent for the period beginning on January 16, 2014, is denied.




____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


